Exhibit 10.1

NOTICE OF EXTENSION OF TERM OF EMPLOYMENT AGREEMENT

 

To:   David E. Hooston From:   Frank J. Mercardante, as authorized by PLSB Board
at its meeting held on October 26, 2006 Date:   October 30, 2006

This is to notify you that on behalf of Placer Sierra Bancshares (the
“Company”), as authorized by the Company’s Board of Directors at its meeting
held on October 26, 2006, the Company has exercised its right to extend the term
of your employment through December 31, 2009, pursuant to paragraph 1 of the
Employment Agreement between you and Company, dated January 1, 2003.

 

“COMPANY” PLACER SIERRA BANCSHARES By:  

/s/ Frank J. Mercardante

  Frank J. Mercardante   Chief Executive Officer